DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations drawn to mental concepts (comparing of data/ information as it pertains to a financial transaction/ authorization).  This is mental because it is receiving and comparing data to approve or deny a user account, which can be done mentally or with the aid of pen or paper.  It all can be seen as steps directed to verification with routine data gathering to create an account, which per paragraph [0015] of the Applicants specification is drawn to financial or social media, and thus can also fall under the organized human activity grouping.  The limitations of method claim 31 recite receiving data and corresponding system (claim 21) include receiving data  (routine data gathering),  detecting and correlating (the abstract idea of comparing data, analogous to a bouncer checking an identification card to a live person).  Comparing of data is just a mental step.  The providing of an output is insignificant post solution activity.  Verifying data is just routine data gather and comparison of data as it pertains to authorizing a person.  
The claim limitations under their broadest reasonable interpretation covers performance in the mind but for generic computer components such as a user interface.  Therefore, nothing in the claim precludes the steps from being performed in the human mind.  The additional element of a communication link of a device is merely a generic computer device as part of routine data gathering/ providing data and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As the claim limitations are drawn to mental steps, they cannot be integrated into a practical application or provide an inventive concept.  The dependent claims are rejected at least based on their dependency and that they further specify details of the abstract idea of data comparison/ matching as part of a mental process/ financial transaction.  Re the dependent claims 25-26 and 35-36 drawn to encoding/ hashing, the Examiner notes that a claim to a specific data encryption method for computer communication involving a several-step manipulation of data, Synopsys, Inc. v. Mentor Graphics Corp. (distinguishing the claims in TQP Development, LLC v. Intuit Inc.) does not recite a mental process that cannot be performed practically in the mind, but the encoding/ encryption recited in the instant claims are not seen as a several step manipulation as part of the encryption analogous to the TQP case.  The remaining dependent claims  merely specify details of the abstract idea such as the type of data or additional details of the mental steps/ data transmission/ gathering.
Appropriate correction is requested.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-23, 25-33, and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benkreira et al. (US 20200042773) in view of Hochrieser et al. (US 20190050546) and Aoyagi et al. (US  20210295017).
Re claim 21, Benkreira et al. et al. teaches:
Receiving data from a user that comprises a first photo containing both a live facial image of the user and an identification document that contains a photographed facial image, the received data further including non-facial identifying data contained in the identification document of the first photo or at least one other photo of the identification document (FIG. 3 and paragraph [0058]+);
Detecting facial images from the first photo and no facial identifying data from the first photo or the at least one other photo (FIG. 3+);
Correlating the detected facial images of the first photo and determining whether or not the facial images are of the same person (FIG. 3);
Verifying the detected non facial identifying data by comparing it to non-facial identifying data of a verification entity to determining whether the data is the same (FIG. 3+);
Providing an output of a verification results to a user on a user interface (FIG. 3+).
Though silent to reciting comparing the received data from the user to preexisting stored data of other users to determine whether the user is a singular unique user or an existing user, paragraph [0055]+ teaches that a user can be signed up for a new account and that existing accounts can be accessed (paragraph [0052]+) and therefore it would have been obvious to determine whether it’s a new or existing customer in order to ensure it’s a new customer and not a previous/ duplicate customer for record keeping/ accuracy/ security. Paragraph [0026]+ teaches registering a new user and taking a selfie, which would have been obvious to store data for comparison for subsequent use after the new user account is created.
Nonetheless, Hochrieser et al. teaches such limitations (paragraph [0099]+ ) wherein stored facial image is a reference image stored in a database that is received prior to an authorization request or in response to receiving an authorization request.  Thus this stored facial image is used to determine if a user is a singular unique user or is not unique or not (do they match a stored data).  Authorization denial information is transmitted (paragraph [0101]) when there is not a match, thus obviating approval denial for security purposes.  
Though silent to creating and account/ storing data or allowing access to the system upon determining that the user is an approved singular unique user, the Examiner notes that it would have been obvious to allow access/ create an account for a new user (singular unique user) in order to enable users to be stored with the system so that they can be verified for future uses.
Nonetheless, FIG. 4B+ of Aoyagi et al. teaches creating an account for new users, and includes live images and images of a face image of the user and a face image included in a license.
Prior to the effective filing date it would have been obvious to combine the teachings for creating accounts for new users into the system to provide a way for registration of new users.  
Re claim 22, though silent to deleting or removing received data when there is not a match to an existing user/ user already exists in system during an attempted creation of an account, it would have been obvious to do so as generic data housekeeping as part of not giving access to unauthorized individuals and/or not registering duplicate accounts (by removing data/ deleting data associated with such improper attempts that was captured and now is not going to be used to create an account or grant access).
Re claim 23, FIG. 3+ teaches such limitations.  Hochrieser et al. teaches (abstract+) that the first and second facial images are det4ermiend to meet criteria.  It would have been obvious to first determine that a user is authentic compared to their own provided data before comparing them to other users, in order to ensure a user is authenticated before even comparing them to other users, such as for system constraints. 
Re claims 25-26, though silent to encoding/ encrypting data that is transmitted, the Examiner notes that it is well known and conventional to encode/ encrypt personal/ private data for communication for security purposes, and thus it would have been obvious to try to such expected results.
Re claim 27, paragraph [0058]+ teaches such limitations. Hochrieser et al. teaches user identification information at 116.
Re claim 28, paragraph [0034]+ teaches barcodes, QR codes, and paragraph [0047]+ teaches OCR (text).
Re claim 29, paragraph [0017]+ teaches a government entity.
Re claim 30, FIG. 2+ teaches that the verification status (no match/  invalid) is output, wherein it would have been obvious for security to not create an account when the data is inappropriate.  Alternatively, its conventional to not setup another account when a duplicate account exists for a user, for security/ accuracy.  Further, as discussed above, creating an account would not proceed when the received data is invalid/ not matching as general data security for ensuring valid input data.  
Re claims 31-33, 35, and 36-40, the limitations have been discussed above re claims 21-23, 25, and 26-30 as discussed above. 
Claims 22 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benkreira et al./ Hochrieser et al./Aoyagi et al., as discussed above, in view of Timoner et al. (US 11010597). 
The teachings of Benkreira et al./ Hochrieser et al./Aoyagi et al. have been discussed above but are silent to deleting images.
Timoner et al. teaches such limitations (claim 1).
Prior to the effective filing date it would have been obvious to delete images such as for size constraints, system constraints, security, etc.
Claim(s) 23 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benkreira et al./ Hochrieser et al./Aoyagi et al., as discussed above, in view of Nakano et al. (US 20180181795).
The teachings of Benkreira et al./ Hochrieser et al./Aoyagi et al. have discussed above but is silent to confirming the same person before compare to other users.
Nakano et al. teaches the use of face discrimination and face authentication as determining a same person and comparing to other users (paragraph [0003]+).
The Examiner notes it would have been obvious to use both types for security purposes.  One would have been motivated to discriminate prior to authenticating as a matter of system constraints, by applying a known technique for a known problem, wherein the order chosen is a matter of design variation/ system constraints such as to produce a level of security, limit computational work, determining documents and images are valid for a user before comparing that user to others.
Claims 24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benkreira et al./ Hochrieser et al./Aoyagi et al., as discussed above, in view of LV et al. (US 20200296132).
Re claims 24 and 34, the teachings of Benkreira et al./ Hochrieser et al./Aoyagi et al. have been discussed above but are silent to the enhanced photo as recited and detecting and correlating the facial images from both photos.
LV et al. teaches (paragraph [0016]+) that a first image is processed and data from a first image is compared to an enhanced (different distance image) to detect and validating the match (interpreted as facial matching equivalent).
Prior to the effective filing date it would have been obvious to combine the teachings for additional security and enhanced accuracy by comparing first and second images.  
Claim(s) 25-26 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benkreira et al./ Hochrieser et al./Aoyagi et al., as discussed above, in view of  McCarty et al. (US 20210110015)
The teachings of Benkreira et al./ Hochrieser et al./Aoyagi et al. have discussed above but is silent to encoding in hashes (25-26).
McCarty et al. teaches such limitations (paragraph [0050]+) including a hash of encoded responses of each facial expression and then matching hashes.  It would have been obvious that data that matches a particular confidence level be used, as a matter of design variation within the ordinary skill int the art for security levels.  For example, lower security would require less percentage matching where a higher security would require higher security matching. 
Prior to the effective filing date it would have been obvious to combine the teachings for security. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 101 rejection is maintained as it falls under mental concepts/ organized human activity as discussed above.  There does not appear to be any additional elements that integrate it into a practical application.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2876